Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed December 06, 2021, has been entered and carefully considered.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cirik et al, U.S. Patent Application Publication No. 20190306867 A1 (hereinafter Cirik, with also support in Provisional Application No. 62/650739 and 62/650814).
Regarding claim 1, Cirik discloses a method performed by a User Equipment (UE) for a Beam Failure Recovery (BFR) 5procedure, the method comprising (e.g., FIGS. 1, 3, 9, 11A, 12; ¶ [0228], wireless device 110): receiving, from a Base Station (BS), a BFR configuration for a serving cell of the BS (e.g., ¶ [0416, 0418] [0422] [0431], MAC entity of a wireless device may be configured by an RRC with a beam failure recovery procedure; FIG. 28, ¶ [0473], configuration parameters for the first cell may comprise UL-BWP-specific BFR configuration parameters (e.g., BeamFailureRecoveryConfig) on at least one of the first plurality of UL BWPs (e.g., UL-BWP-1 and/or UL-BWP-2 shown in FIG. 28) of the first cell; FIGS. 41, 43, 48-49; ¶ [0276] [0562], configuration parameters for a first BWP; ¶ [0564], configuration parameters for BFR; ¶ [0567], configuration parameters for primary cell),
 wherein the BFR configuration includes a threshold for a Beam Failure Instance (BFI) counter associated with the serving cell (e.g., FIG. 41; ¶ [0480] [0491] [0504] [0524] [0560] [0562] [0564], upon reaching a number of beam failure instance indications for the BWP),
and the threshold is associated with a beamFailurelnstanceMaxCount information element (IE) (Paragraph 0418-0419 disclose an RRC may configure a wireless device with one or more parameters in BeamFailureRecoveryConfig for a beam failure detection and recovery procedure.  The one or more parameters may comprise beamFailureInstanceMaxCount for a beam failure detection; beamFailureDetectionTimer for the beam failure detection; beamFailureCandidateBeamThreshold: an RSRP threshold for a beam failure recovery; preamblePowerRampingStep for the beam failure recovery; preambleReceivedTargetPower for the beam failure recovery; preambleTxMax for the beam failure recovery); 
incrementing a value of the BFI counter based on a Beam Failure Detection (BFD) (Paragraph 0417 discloses when the response window expires, and the wireless device does not receive the DCI, the wireless device may, increment a transmission number, wherein, the transmission number is initialized to a first number (e.g., 0) before the BFR procedure is triggered. Paragraph 0421 discloses if a MAC entity of a wireless device receives a beam failure instance indication from a lower layer (e.g. PHY) of the wireless device, the wireless device may start or restart beamFailureDetectionTimer.  In addition to starting or restarting the beamFailureDetectionTimer, the wireless device may increment BFI_COUNTER by one.  In an example, the wireless device may initiate a random access procedure (e.g. on an SpCell) in response to the BFI_COUNTER being equal to beamFailurelnstanceMaxCount+1); 
triggering the BFR procedure for the serving cell when the value of the BFI counter is equal to or higher than the threshold (Paragraph 0404 discloses a wireless device trigger a beam failure recovery mechanism when quality of beam pair link(s) of at least one PDCCH falls below a threshold.  The threshold may be a RSRP value (e.g., -140 dbm, -110 dbm) or a SINR value (e.g., -3 dB, -1 dB), which may be configured in a RRC message. Paragraphs 0417-0418 disclose when the response window expires, and the wireless device does not receive the DCI, the wireless device may, increment a transmission number, wherein, the transmission number is initialized to a first number (e.g., 0) before the BFR procedure is triggered. Paragraph 0421 discloses if a MAC entity of a wireless device receives a beam failure instance indication from a lower layer (e.g. PHY) of the wireless device, the wireless device may start or restart beamFailureDetectionTimer.  In addition to starting or restarting the beamFailureDetectionTimer, the wireless device may increment BFI_COUNTER by one.  In an example, the wireless device may initiate a random access procedure (e.g. on an SpCell) in response to the BFI_COUNTER being equal to beamFailurelnstanceMaxCount+1); 
performing a Band Width Part (BWP) switching for the serving cell when receiving a reconfiguration indication from the BS, wherein the reconfiguration indication includes a BWP index (Paragraphs 0280, 0285, 0361, 0364, 0365, 0377-0378 disclose the DCI may be for BWP switching of a serving cell. In an example, the wireless device may stop the random access procedure for a beam failure recovery (e.g. ongoing) in response to the receiving the DCI. In an example, the wireless device may switch to a new BWP indicated by the DCI indicating BWP switching. In an example, the wireless device may be in RRC Connected state after the switching to the new BWP (i.e., RRC message received when in RRC connected state). A base station may semi-statistically configure a UE for a cell with one or more parameters indicating at least one of following an index in the set of one or more DL BWPs and/or one or more UL BWPs. a BWP switching for a Serving Cell may be used to activate an inactive BWP and deactivate an active BWP at a time.  In an example, the BWP switching may be controlled by a PDCCH indicating a downlink assignment or an uplink grant.  In an example, the BWP switching may be controlled by an inactivity timer (e.g. bandwidthpartInactivityTimer).  In an example, the BWP switching may be controlled by a MAC entity in response to initiating a Random Access procedure.  Upon addition of SpCell or activation of an SCell, one BWP may be initially active without receiving a PDCCH indicating a downlink assignment or an uplink grant.  The active BWP for a Serving Cell may be indicated by RRC and/or PDCCH.  In an example, for unpaired spectrum, a DL BWP may be paired with a UL BWP, and BWP switching may be common for both UL and DL);
 and setting the value of the BFI counter to zero when performing the BWP switching (Paragraphs 0373, 0416-0417, 0420-0421, 0444-0445, 0543, 0567-0568  disclose the wireless device set the BFI counter to zero. The wireless device may initiate a random access procedure (e.g. on an SpCell) in response to the BFI counter being equal to beamFailurelnstanceMaxCount+1.  The wireless device may apply the one or more parameters in the BeamFailureRecoveryConfig in response to the initiating the random access procedure.  In an example, if the beamFailureDetectionTimer expires, the wireless device may set the BFI counter to zero).
Regarding claim 11, claim 11 comprises substantially similar limitations as claimed above in claim 1, claimed as a User Equipment (UE) for a Beam Failure Recovery (BFR) procedure, the UE 25comprising: a memory; and at least one processor coupled to the memory (e.g., FIG. 3; ¶ [0228], non-transitory memory 314, program code instructions 316), the at least one processor (e.g., FIG. 3; ¶ [0228], processor 314) being configured to perform the steps as cited in claim 1. 

Regarding claims 2 and 12, Cirik discloses setting the value of the BFI counter to zero when the serving cell is deactivated (Paragraphs 0420-0421); wherein the serving cell is deactivated when the UE receives a Secondary Cell (SCell) Activation/Deactivation Medium Access Control (MAC) Control Element (CE) for deactivating the serving cell (Paragraphs 0346, 0361) or when a SCell deactivation timer for the serving cell is expired (Paragraphs 0344, 0348, 0543, 0567-0568 discloses the wireless device may deactivate an SCELL in response to an expiry of the Scell deactivation timer).
Regarding claims 3 and 13, Cirik discloses setting the value of the BFI counter to zero when receiving a BFR response (BFRR),from the BS, for the serving cell during the BFR procedure   (Paragraph 0421).

Regarding claims 4 and 14, Cirik discloses wherein: the BFRR is received from a Physical Downlink Control Channel (PDCCH) of the serving cell, and is addressed by a Cell-Radio Network Temporary Identifier (C-RNTI) to indicate an uplink grant for a new transmission (Paragraphs 0422-0423 disclose the ra-ResponseWindow may be configured in BeamFailureRecoveryConfig.  While the ra-ResponseWindow is running, the wireless device may monitor at least one PDCCH (e.g. of an SpCell) for a response to the beam failure recovery request.  The beam failure recovery request may be identified by a C-RNTI. In an example, if a MAC entity of a wireless device receives, from a lower layer of the wireless device, a notification of a reception of at least one PDCCH transmission and if the at least one PDCCH transmission is addressed to a C-RNTI and if a contention-free random access preamble for a beam failure recovery request is transmitted by the MAC entity, the wireless device may consider a random access procedure successfully completed); the uplink grant is scheduled for a Hybrid Automatic Repeat Request (HARQ) process used for a transmission of a BFR MAC CE (Paragraph 0361 disclose a BWP switching for a Serving Cell may be used to activate an inactive BWP and deactivate an active BWP at a time.  In an example, the BWP switching may be controlled by a PDCCH indicating a downlink assignment or an uplink grant); and the BFR MAC CE includes at least one of a cell identity of the serving cell, a beam presence indicator of the serving cell, and a candidate beam indicator of the serving cell (Paragraphs 0337-0338, 0345-0346).
 Regarding claims 5 and 15, Cirik discloses considering that the BFR procedure is successfully completed upon receiving the BFRR (Paragraphs 0416-0417, 0452, 0488, 0502 discloses the mechanism of BFR procedure successfully comprise receiving a BFR response).                                               
 Regarding claims 6 and 16, Cirik discloses setting the value of the BFI counter to zero when the BFR procedure is successfully completed (Paragraphs 0373, 0416-0417, 0420-0421, 0444-0445, 0543, 0567-0568  disclose the wireless device set the BFI counter to zero. The wireless device may initiate a random access procedure (e.g. on an SpCell) in response to the BFI counter being equal to beamFailurelnstanceMaxCount+1.  The wireless device may apply the one or more parameters in the BeamFailureRecoveryConfig in response to the initiating the random access procedure.  In an example, if the beamFailureDetectionTimer expires, the wireless device may set the BFI counter to zero).
Regarding claims 7 and 17, Cirik discloses the reconfiguration indication is received via Radio Resource Control (RRC) signaling (Paragraphs 0224, 0225, 0295,0459, 0507 and 0537 discloses the mechanism of reconfiguration message is received via RRC message).
Regarding claims 8 and 18, Cirik discloses reconfiguring at least one parameter for the serving cell when performing the BWP switching (Paragraphs 0276, 0305, 0459, 0507 and 0537); wherein the at least one parameter includes at least one of a parameter associated with the BFI counter (Paragraphs 0276 disclosea UE, configured for operation in one or more BWPs of a cell, may be configured by one or more higher layers (e.g. RRC layer) for a cell a set of one or more BWPs (e.g., at most four BWPs) for receptions by the UE (DL BWP set) in a DL bandwidth by at least one parameter and set of one or more BWPs. Paragraphs 0420-0421 disclose a wireless device may use at least one UE variable (Paramter) for a beam failure detection.  BFI_COUNTER may be one of the at least one UE variable.  The BFI_COUNTER may be a counter for a beam failure instance indication), a parameter associated with a BFD timer (Paragraphs 0416, 0436, 0459, 0475, 0507, 0545 discloses a wireless device may receive one or more RRC messages comprising BFR parameters.  The wireless device may detect at least one beam failure according to at least one of BFR parameters.  The wireless device may start a first timer if configured in response to detecting the at least one beam failure. A wireless device may receive one or more RRC messages comprising BFR parameters.  The wireless device may detect at least one beam failure according to at least one of BFR parameters.  The wireless device may start a first timer if configured in response to detecting the at least one beam failure. The wireless device may stop the first timer if configured in response to the BFR procedure successfully being completed.  The wireless device may stop the response window in response to the BFR procedure successfully being completed)
 and a Reference Signal (RS) associated with the BFD (Paragraphs 0416, 0436, 0459, 0475, 0507, 0545 discloses a wireless device may receive one or more messages comprising configuration parameters in time T0.  The one or more messages may comprise one or more RRC messages (e.g. RRC connection reconfiguration message, or RRC connection reestablishment message, or RRC connection setup message).  In an example, the configuration parameters may comprise bandwidth part (BWP) configuration parameters for a plurality of BWPs comprising a first BWP. The configuration parameters may further comprise one or more beam failure recovery (BFR) configuration parameters.  The one or more BFR configuration parameters may comprise a first set of RS resource configurations for the second BWP.  The first set of RS resource configurations may comprise one or more first RSs (e.g., CSI-RS or SS blocks) of the second BWP.  The one or more BFR configuration parameters may further comprise a second set of RS resource configurations comprising one or more second RSs (e.g., CSI-RS or SS blocks) of the second BWP.  The wireless device may measure radio link quality of one or more beams associated with the one or more first RSs and/or the one or more second RSs.  The one or more BFR configuration parameters may further comprise one or more beam failure recovery request (BFRQ) resources associated with the second BWP.  In an example, the one or more BFR configuration parameters may further comprise an association between each of the one or more second RSs and each of the one or more BFRQ resources). 
Regarding claims 9 and 19, Cirik discloses wherein the serving cell is a SCell and the BFR procedure is a SCell BFR procedure (Paragraph 0436 discloses BFR procedure is a SCell BFR procedure and serving cell is a SCell).
Regarding claims 10 and 20, Cirik discloses wherein the BWP index is associated with a firstActiveDownlinkBWP IE (Paragraphs 0288, 0376, 0385, 0539 disclose an initial active DL BWP may be defined, for example, by a location and number of contiguous PRBs, a subcarrier spacing, and a cyclic prefix, for the control resource set for Type0-PDCCH common search space.  In an example, for operation on a primary cell, a UE may be provided by higher layer with a parameter initial-UL-BWP, an initial active UL BWP for a random access procedure. In an example, if a UE has a dedicated BWP configuration, the UE may be provided by higher layer parameter Active-BWP-DL-Pcell a first active DL BWP for receptions.  If a UE has a dedicated BWP configuration, the UE may be provided by higher layer parameter Active-BWP-UL-Pcell a first active UL BWP for transmissions on a primary cell).

Response to Arguments
Applicant's arguments filed December 06, 2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argued that combination of prior art do not disclose “setting the value of the BFI counter to zero when performing the BWP switching”.
Examiner respectfully disagrees.
Cirik discloses in paragraphs  0371-0373, 0420-0421, Switching between configured BWPs may happen by means of a DCI or an inactivity timer. When the inactivity timer is configured for a serving cell, an expiry of the inactivity timer associated to that cell may switch an active BWP to a default BWP. The default BWP may be configured by the network.
In an example, if a BWP-InactivityTimer is configured, for an activated Serving Cell, if a Default-DL-BWP is configured, and an active DL BWP is not a BWP indicated by the Default-DL-BWP; or if the Default-DL-BWP is not configured, and the active DL BWP is not the initial BWP: if a PDCCH for a BWP switching is received on the active DL BWP, a MAC entity may start or restart the BWP-InactivityTimer (on/off, reset to zero (restart)) associated with the active DL BWP in response to switching the active BWP (Paragraph 0371-0373). 
Applicant’s specification discloses (US 2021/0105176 A1) disclose the UE may reset a counter for BFI indication (e.g., BFI counter) if the UE switches the BWP of the cell (e.g., activates an inactive BWP of the cell and deactivates an active BWP of the cell). Resetting the counter sets the value of the counter to zero (Paragraphs 0134, 0189, 0197).
Thus similarly Cirik’s Beam failure detection timer also reads on beam failure indication counter which further relates to BWP switching. 
In another example (Paragraphs 0421-0422), a wireless device may use at least one UE variable for a beam failure detection. BFI_COUNTER may be one of the at least one UE variable. The BFI_COUNTER may be a counter for a beam failure instance indication. The BFI_COUNTER may be initially set to zero.
In an example, if a MAC entity of a wireless device receives a beam failure instance indication from a lower layer (e.g. PHY) of the wireless device, the wireless device may start or restart beamFailureDetectionTimer (resetting BFI counter). In addition to starting or restarting the beamFailureDetectionTimer, the wireless device may increment BFI_COUNTER by one. In an example, the wireless device may initiate a random access procedure (e.g. on an SpCell) in response to the BFI_COUNTER being equal to beamFailurelnstanceMaxCount+1. The wireless device may apply the one or more parameters in the BeamFailureRecoveryConfig in response to the initiating the random access procedure. In an example, if the beamFailureDetectionTimer expires, the wireless device may set the BFI_COUNTER to zero. In an example, if the random access procedure is successfully completed, the wireless device may consider the beam failure recovery procedure successfully completed. Thus Cirik’s Beam failure detection timer also reads on beam failure indication counter. Cirik discloses the mechanism of setting the value of the BFI counter to zero when performing the BWP switching. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cirik et al. (US 2020/0106573 A1) discloses the method of the wireless device may switch from the first downlink BWP to a second downlink BWP associated with the second uplink BWP. The second preamble may be transmitted for the random-access procedure via the second uplink BWP (Abstract, Cirik).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413